Title: To Thomas Jefferson from Thomas G. Watkins, 20 June 1820
From: Watkins, Thomas G.
To: Jefferson, Thomas


            
            
              
              
          Mr JeffersonTo Th G WatkinsDr1820June28.Prescription for negro woman Holey$2.00Sepr11.Call and prescn negro Criddy2.0015.Prescn &c when at Monticello (negro Womn)2.00Novr7.visit last  evening & attention to yr legs & prescn & preparing medcn for stomach3.001821Jany1.Riding by Tufton to see negro Gill1.0020.Calling by & extracting a tooth for you2.00$12.00
            